Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 12/16/2019 in which claims 1-13 were presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2-3, 6-7 recite “may” which is unclear if the applicant is claiming the limitations after “may”.
Claim 6 recite the following limitations which has insufficient antecedent basis in the claims
The helmet shield (line 1)
The driver element (line 3)
Claims 8-13 are rejected because they depend directly or indirectly on rejected claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: opening mechanism in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Lee (U.S. Patent No. 2008/0216215 A1).


    PNG
    media_image1.png
    582
    792
    media_image1.png
    Greyscale


Regarding claim 1, Lee discloses a helmet shield opening mechanism (See Fig. 2), comprising: 
a helmet body (1), 
a jaw guard (2) provided with two forks (20 right and left) which are respectively arranged beside two sides of the helmet body (See Fig. 2), and 
a shield (3) provided with two support legs (31, 32 on each side as shown in Fig. 2) which are rotatablely assembled on the helmet body (See Figs. 2 and 14-15), 
wherein a first constraint track (311) and a second constraint track (See annotated Fig. A above) are provided on at least one support leg of the shield  (31)(See Fig. A), and a driver element (65), configured (capable) to drive the shield to perform an 

Regarding claim 2, Lee discloses a helmet shield opening mechanism wherein a clamping structure is provided on the shield (33), and corresponding to the clamping structure, a locking member (65) and a locking spring (66) are additionally assembled on the helmet body (1)(See Fig. 7), the locking member (65) may (capable) produce a displacement relative to the helmet body under the action of the locking spring, and the locking member may be in locking fit with the clamping structure, the recitation “may produce…clamping structure” was considered as functional, the device of the prior art is fully capable to perform the claimed function.

Regarding claim 3, Lee discloses a helmet shield opening mechanism wherein the clamping structure and the locking member are both of a toothed structure (See Fig. 7) and may (capable) be in locking fit via these toothed structures engaging with each other.

Regarding claim 4, Lee discloses a helmet shield opening mechanism wherein rotation of the support legs of the shield relative to the helmet body is a fixed-axis oscillation (See Figs. 14-15 wherein the axis extends in the right ear to left ear direction).

Regarding claim 5, as best understood, Lee discloses a helmet shield opening mechanism wherein a portion of the driver element in contact with the first constraint track and that in contact with the second constraint track are both of a cylindrical structure (both are circular cross section with a thickness, it is noted that this limitation was not shown to understand the shape being claimed and the effect of the shape on the functionality of the device).

Regarding claim 6, Lee discloses a helmet shield opening mechanism (See Fig. 2), comprising: 
a helmet body (1), 
a jaw guard (2) provided with two forks (20 right and left) which are respectively arranged beside two sides of the helmet body (See Fig. 2), and 
a shield (3) provided with two support legs (31, 32 on each side as shown in Fig. 2) which are rotatablely assembled on the helmet body (See Figs. 2 and 14-15), 
wherein a first constraint track (311) and a second constraint track (See annotated Fig. A above) are provided on at least one support leg of the shield  (31)(See Fig. A), and a driver element (65), configured (capable) to drive the shield to perform an opening action relative to the helmet body by coming into contact with the first constraint track and the second constraint track, is additionally provided, the recitation “configured to drive…second constraint track” was considered as functional, the device of the prior art is fully capable to perform the claimed function.


Regarding claim 7, Lee discloses a helmet shield opening mechanism wherein a fixed gear of internal tooth type (50) is provided on the helmet body (1)(See Fig. 7) while a rotary gear of external tooth type (70) is fastened to or integrally formed on the jaw guard (See Fig. 7), the rotary gear and the fixed gear remain engaging with each other (See Fig. 7) and may (capable) constrain a course of motion of the jaw guard (See Figs. 14-15).

Regarding claim 12, Lee discloses a helmet shield opening mechanism wherein the driver element (65) is fastened to or integrally formed on the jaw guard (when it is assembled).

Regarding claim 13, The helmet with changeable jaw guard of claim 12, wherein the driver element (65) is fastened to or integrally formed on the rotary gear (when it is assembled).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 8 and its depending claims require a very specifically claimed constraint formula that the prior art of record do not teach this claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHALED ANNIS/           Primary Examiner, Art Unit 3732